                  Case 5:21-cv-06456-LHK Document 1 Filed 08/20/21 Page 1 of 4



 1   Gregg A. Rapoport (SBN 136941)
     SMITH, GAMBRELL & RUSSELL, LLP
 2   444 South Flower Street, Ste. 1700
     Los Angeles, CA 90071-2901
 3   Tel. 213-358-7220; Fax 213-358-7320
     grapoport@sgrlaw.com
 4
     Attorneys for Defendant
 5   ENHANCED RECOVERY COMPANY, LLC
 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11
     QIAN WANG,                                             ) Case No.:
12                                                          )
                     Plaintiff,                             ) NOTICE OF REMOVAL BY DEFENDANT,
13          vs.                                             ) ENHANCED RECOVERY COMPANY, LLC
                                                            )
14
     ENHANCED RECOVERY COMPANY, LLC,                        )
15                                                          )
                     Defendant.                             )
16                                                          )
                                                            )
17                                                          )
                                                            )
18
                                                            )
19                                                          )

20
     TO THIS HONORABLE COURT AND TO PLAINTIFF AND PLAINTIFF’S ATTORNEY OF
21
     RECORD HEREIN:
22

23                                    JURISDICTION AND VENUE

24          1.       This is a civil action in which this Court has jurisdiction under 28 U.S.C. § 1441(a)

25   and (c), based on the facts set forth below.
26
            2.       Venue is proper under 28 U.S.C. § 1441(a) based upon the place where the state
27
     court action is pending.
28
                                                      -1-
                 NOTICE OF REMOVAL BY DEFENDANT, ENHANCED RECOVERY COMPANY, LLC
                 Case 5:21-cv-06456-LHK Document 1 Filed 08/20/21 Page 2 of 4



 1                                         REMOVAL NOTICE
 2          3.       Defendant, Enhanced Recovery Company, LLC (“ERC” or “Defendant”), by and
 3
     through its undersigned counsel and, pursuant to 28 U.S.C. § 1446, hereby files its Notice of
 4
     Removal of this action from the Superior Court of California, County of Santa Clara, to the United
 5
     States District Court for the Northern District of California, and shows the Court as follows:
 6

 7          4.       On May 27, 2021, Plaintiff, Qian Wang (“Plaintiff”), filed a civil action in the

 8   Superior Court of the State of California, County of Santa Clara, styled Qian Wang v. Enhanced

 9   Recovery Company, LLC, Case No. 21CV383038.
10
            5.       On July 21, 2021, a copy of the Complaint was served on ERC’s registered agent.
11
     This Notice of Removal is being filed within thirty days of Defendant’s receipt through service of
12
     Plaintiff’s Complaint and, therefore, under 28 U.S.C. § 1446(b)(1), this Notice of Removal is
13
     timely and proper.
14

15          6.       Additionally, pursuant to 28 U.S.C. § 1446(a), true and legible copies of all process,

16   pleadings, orders, and other papers or exhibits of every kind on file in the state and known to have

17   been served by, or upon ERC, are attached hereto as composite Exhibit “A.” Defendant is not
18
     aware of any further proceeding in the above-described civil action.
19
            7.       This Court possesses original jurisdiction over this matter pursuant to 28 U.S.C.
20
     § 1331, as this civil action involves a federal question.
21
            8.       Plaintiff alleges that ERC violated the Fair Debt Collection Practices Act, 15 U.S.C.
22

23   § 1692, et seq. (the “FDCPA”) and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”).

24   The FDCPA is a law of the United States and, therefore, pursuant to 28 U.S.C. § 1441(a), this
25   claim is removable to this Court.
26
            9.       Additionally, Plaintiff’s state claims under the RFDCPA arise from the same set of
27
     common allegations as Plaintiff’s FDCPA claims. Accordingly, this Court has supplemental
28
                                                      -2-
                 NOTICE OF REMOVAL BY DEFENDANT, ENHANCED RECOVERY COMPANY, LLC
               Case 5:21-cv-06456-LHK Document 1 Filed 08/20/21 Page 3 of 4



 1   jurisdiction over these claims and they are properly removable to this Court. See 28 U.S.C. §§
 2   1367, 1441(c).
 3
            10.       Defendant will promptly give Plaintiff written notice of this Notice of Removal and
 4
     will file a copy of this Notice of Removal with the Clerk in the State Court Action as required by
 5
     28 U.S.C. § 1446(d).
 6

 7          11.       Defendant has complied with all conditions precedent to the removal of this action.

 8          12.       Based on the foregoing grounds, Defendant respectfully removes the above-

 9   described civil action now pending in the Superior Court of California, County of Santa Clara, to
10
     this Court.
11
     Dated: August 20, 2021                         SMITH, GAMBRELL & RUSSELL, LLP
12

13                                                  By: /s/ Gregg A. Rapoport
                                                           Gregg A. Rapoport
14
                                                     Attorneys for Defendant
15                                                   ENHANCED RECOVERY COMPANY, LLC
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -3-
               NOTICE OF REMOVAL BY DEFENDANT, ENHANCED RECOVERY COMPANY, LLC
               Case 5:21-cv-06456-LHK Document 1 Filed 08/20/21 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on August 20, 2021, I electronically filed the foregoing with the
 3
     Clerk of the Court by using the CM/ECF system, and served a true and correct copy of the
 4
     foregoing via electronic and First Class Mail to the following:
 5

 6    Todd M. Friedman, Esq.
      Law Offices of Todd M. Friedman, P.C.
 7    21550 W. Oxnard Street, #780
      Woodland Hills, CA 91367
 8    Tel.: (323) 306-4234
      Fax: (866) 633-0228
 9    tfriedman@toddflaw.com
10    Attorney for Plaintiff
11
                                                  By: /s/ Gregg A. Rapoport
12                                                       Gregg A. Rapoport
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -4-
              NOTICE OF REMOVAL BY DEFENDANT, ENHANCED RECOVERY COMPANY, LLC
                                                                                                 Exh. A p. 9
